Citation Nr: 0635648	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, and died in August 2003.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

The veteran's death certificate shows that the veteran died 
in August 2003, at the age of 54; the immediate causes of 
death were sepsis and multisystem organ failure.  Hepatitis 
and endocarditis were listed as significant conditions 
contributing to death, but not resulting in the underlying 
cause.  An autopsy was not performed.  

The appellant asserts that the veteran's death was the 
proximate result of his service-connected PTSD.  
Specifically, she alleges that the veteran's alcohol and drug 
abuse were manifestations of his PTSD, in that he self-
medicated his PTSD with drugs and alcohol, and that these 
addictions led to the stated causes of death.

In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit held 
that the current version of 38 C.F.R. § 1110 (2006), when 
read in light of its legislative history, does not preclude a 
veteran from receiving compensation for alcohol or drug-
related disabilities arising secondarily from a service-
connected disability.  However, the Court held that 38 C.F.R. 
§ 1110 precludes compensation for secondary disabilities that 
result from primary alcohol abuse.

To that end, there are no opinions of record which discuss 
the relationship between the veteran's PTSD and the stated 
causes of death, and there are also no opinions which discuss 
whether the veteran's alcohol and drug abuse were a 
manifestation of his PTSD or a factor in his death.  In light 
of the holding in Allen, the Board concludes that an 
objective medical opinion must be obtained to determine the 
causal relationship, if any, between the veteran's service-
connected PTSD, his alcohol and drug abuse, and the stated 
causes of death.

Additionally, the Board notes that the record does not 
contain evidence of the veteran's treatment for the fatal 
sepsis and multisystem organ failure.  The appellant notified 
VA in March 2004 of the location of the veteran's private 
treatment immediately prior to his death, but noted that she 
did not possess those records, and could not obtain them.  In 
a letter dated later that month, the RO requested that the 
appellant complete a VA Form 21-4142, Authorization for 
Release of Information, so that these records could be 
obtained.  However, there is no evidence that the appellant 
ever completed and returned this form.  Because these records 
are critical to determining the circumstances immediately 
prior to the veteran's death, and may shed light on any nexus 
between his service-connected PTSD, his alcohol and drug 
abuse, and the stated causes of death, an additional attempt 
should be made to procure these records, so that VA's duty to 
assist is fully satisfied.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

Accordingly, the case is remanded to the AMC for the 
following actions:

1.  The RO should again contact the 
appellant and request that she complete 
and return a VA Form 
21-4142, Authorization for Release of 
Information, for the records of the 
veteran's treatment at the private 
cardiac hospital immediately prior to 
his death.  If authorization is 
received from the appellant, the 
records should be obtained and 
associated with the claims file.  If 
the appellant again fails to return the 
VA Form 21-4142, a memorandum as to 
same should be associated with the 
claims file.

2.  Once the above development has been 
completed, the veteran's claims file 
should be forwarded to a VA psychiatric 
examiner.  The VA examiner should be 
requested to provide an opinion as to 
whether the veteran's alcohol and/or 
intravenous drug abuse was proximately 
due to, a manifestation of, or 
otherwise related to, his service-
connected PTSD.  

If, and only if, an affirmative opinion 
is given, the veteran's claims folder 
should be forwarded to another 
appropriate VA examiner who should be 
requested to provide an opinion as to 
whether the veteran's alcohol and/or 
intravenous drug abuse caused or was a 
substantial factor his August 2003 
death, based on those causes of death 
stated in the veteran's death 
certificate.  

If the examiner cannot provide either 
opinion as requested without resorting 
to speculation, it should be so stated.  
A complete rationale for all opinions 
must be given.  

3.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and her representative.  After the 
appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



